Citation Nr: 1226495	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a perforated right tympanic membrane.

2.  Entitlement to service connection for chronic otitis media.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1999 to March 2000 and from November 2004 to January 2006.  Additionally, the record reflects that the Veteran was redeployed and began a third period of active service in December 2007, although the date of his discharge is not of record.  The Veteran has been awarded a Combat Action Badge in conjunction with his service in Kuwait/Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports incurring chronic right ear infections and a right tympanic membrane perforation during combat, and he has been awarded the Combat Action Badge in conjunction with this period of service.

2.  The Veteran has been diagnosed with chronic right otitis media and a perforated right tympanic membrane, and his statements and treatment records document a continuity of symptomatology since his in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a perforated right tympanic membrane have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for right chronic otitis media have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a perforated right tympanic membrane and for chronic right otitis media.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is seeking service connection for a perforated right tympanic membrane, which he incurred while in close proximity to an improvised explosive device, as well as for his chronic right ear infections resulting from his perforated tympanic membrane.

The Veteran's service treatment records reflect that during his first period of active service, the Veteran sought treatment for right ear pain in December 1999, and his ear pain was assessed as a symptom of an upper respiratory infection.  At the conclusion of his second period of active service, the Veteran completed a post-deployment medical history questionnaire in November 2005, at which time he reported having been treated for eustachian-tube dysfunction and ear pain during his deployment.  December 2005 medical history reports reflect the Veteran's report of experiencing ear infections, hearing loss, and ear pain.

After his discharge from his second period of service, the Veteran sought treatment for his ongoing ear pain, hearing loss, and recurrent ear infections, as reflected in 2006 private treatment records.  In March 2007, a private otolaryngologist assessed the Veteran with recurrent otitis media and a large right tympanic membrane rupture, which was surgically repaired at a VA medical facility in June 2007.  

The Veteran was redeployed for active duty in December 2007, and March 2008 treatment records reflect that the Veteran's right tympanic membrane was re-perforated during his flight to Kuwait.  November 2008 treatment records reflect that the Veteran was treated for recurrent right ear pain and a right ear infection (otitis media).  A December 2008 private treatment record reflects an assessment of a perforated right tympanic membrane and a recommendation that the Veteran undergo a second right tympanoplasty.  

The Veteran has reported sustaining a right ear injury, namely the perforation of his right tympanic membrane, during service while engaged in combat.  As noted above, the Veteran's report of engaging in combat during his second period of service corroborated by his receipt of the Combat Action Badge.  Accordingly, applying the precedent of Reeves v. Shinseki, 682 F.3d at 998-99, the Board will presume not only the incurrence of the reported combat-related injury, but also presume the incurrence of the combat-related disability.  Thus, the Board will presume that the Veteran perforated his right tympanic membrane during service and experienced related recurrent right ear infections.  Moreover, the treatment of record supports this chronology.  

Furthermore, the record establishes a nexus between the Veteran's in-service injury and his current disabilities.  The record reflects that the Veteran has reported continuity of symptomatology since he incurred his combat-related right ear injury, and he has been diagnosed with resulting chronic disabilities, namely recurrent right otitis media and a perforated tympanic membrane.  Accordingly, the Board concludes that the evidence of record is sufficient to support a grant of service connection for a perforated right tympanic membrane and recurrent otitis media.  Thus, the Veteran's appeal of these two issues is granted.


ORDER

Service connection for a perforated right tympanic membrane is granted.

Service connection for chronic right otitis media is granted.




REMAND

The Veteran has reported experiencing bilateral hearing loss during and since service, and the record indicates that the etiology of this hearing loss could be related to his in-service acoustic trauma and/or his service-related perforated right tympanic membrane and chronic otitis media.  However, the record fails to reflect audiometric findings indicating that the Veteran has a current hearing loss for VA purposes, which is a prerequisite to establishing service connection.  In that regard, the record reflects that the Veteran was scheduled to undergo a VA audiological examination in September 2006, but he cancelled the examination due to a conflict with his work schedule and requested that a new VA examination be scheduled for December 2006.  However, the RO failed to provide the Veteran with his requested new VA examination, and the Board finds that this should be accomplished.  Moreover, given the Veteran's redeployment in 2007 during which he was presumably exposed to further acoustic trauma; his 2008 tympanic membrane perforation; and the ongoing effects of his recurrent right otitis media; the Board finds that there is a good probability that the Veteran's hearing acuity has changed since his last scheduled VA examination in 2006.

The Veteran's outstanding VA treatment records should also be obtained and associated with the claims file.  The record reflects that these were most recently obtained in January 2008.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from January 2008 to the present.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing problems.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current hearing loss in either ear, as defined by VA regulation.

4.  Thereafter, readjudicate the Veteran's bilateral hearing loss claim and include consideration of the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


